Case 2:19-cv-03020-ODW-KES Document 53 Filed 02/05/21 Page 1 of 1 Page ID #:2360



   1
   2
   3                                                                 JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MICHAEL ANDREW JACE,                     Case No. 2:19-cv-03020-ODW-KES
  12                Petitioner,
  13          v.                                            JUDGMENT

  14    RON DAVIS, Warden,
  15                Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Report and Recommendation of U.S.
  19   Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is denied and this action is dismissed
  21   with prejudice.
  22
  23   DATED: February 5, 2021       ____________________________________
  24                                      Otis D. Wright, II
                                          UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
